MLED

IN THE UNITED STATES DISTRICT COURT MAR 1 4 2019
F()R THE DISTRICT OF MONTANA clerk, u S D,'Sm-Ct Cou,,
BILLINGS DIVISION D"S*"'°é“€|>ifn'g:mana
BRYAN M. TARTER,
CV 17-123-BLG-SPW
Plaintiff,

vs. ORDER

THRONE LAW OFFICE, P.C., and
JACOB T. HASEMAN,

Defendants.

 

 

Upon the parties’ Stipulation to Dismiss With Prejudice (Doc. 41), by and
between their counsel of record,

IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED
With prejudice, With each party to bear their own costs and attorneys’ fees.

DATED this gi day of March, 2019.

’sUsAN P. WATTERS
U. s. DISTRICT JUDGE

